Citation Nr: 0814459	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The veteran had active service from February 1943 to December 
1946.  He died in August 2004, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
determination by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in January 2007 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  At the time of the veteran's death in 2004, service 
connection was not in effect for any disability; he was not 
in receipt of pension or compensation benefits; a claim for 
such benefits was not pending; and he was not in a VA 
facility or en route thereto.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1600, 3.1605 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue decided herein, the appellant has been 
advised of VA's duties to notify and assist in the 
development of her claim by a July 2007 letter.  Although she 
was provided complete VCAA notice subsequent to the October 
2004 decision appealed, she is not prejudiced by such notice 
timing defect.  The July 2007 letter from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the appellant's responsibility to 
make sure that VA received all requested records not in the 
possession of a federal department or agency.  The appellant 
was also advised to submit any pertinent evidence in her 
possession.  The appellant was given ample time to respond to 
the July 2007 letter or to supplement the record.  The claim 
was re-adjudicated after all essential notice was given.  See 
November 2007 supplemental statement of the case (SSOC).  The 
appellant is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service records, his VA claims folder 
(including his post-service treatment records), and his death 
certificate.  The appellant has not identified any pertinent 
evidence that remains outstanding.  The Board is satisfied 
that evidentiary development is complete.  VA's duties to 
notify and assist are met; accordingly, the Board will 
address the merits of the claim.   

II.  Laws and Regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.1600 (2007). 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  See 38 C.F.R. § 3.1600(a).  If a veteran's death is 
not service connected, entitlement is based upon satisfying 
certain conditions.  Burial benefits will be granted if at 
the time of death, the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation).  Burial 
benefits will also be paid if the veteran had an original or 
reopened claim for either benefit pending at the time of 
death, and (i) in the case of an original claim, there is 
sufficient evidence of record to have supported an award of 
compensation or pension effective prior to the date of death, 
or (ii) in the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to date of death.  In addition, 
burial benefits may be granted if the deceased was a veteran 
of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a state (or a political subdivision of a state) 
and the Secretary determines (i) that there is no next of kin 
or other person claiming the deceased veteran's body, and 
(ii) there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses.  See 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes or properly hospitalized by VA.  See 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600(c).  Further, VA will pay 
for a plot or internment allowance, in certain cases, when 
the veteran served during a period of war and is buried in a 
state veterans' cemetery or the veteran was discharged from 
service for disability incurred or aggravated in the line of 
duty.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(f). 

Burial expenses are also payable if the veteran died while 
traveling pursuant to VA authorization and at VA expense for 
the purpose of examination, treatment, or care.  See 
38 C.F.R. § 1605(a).

VA law also provides that when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23.  38 U.S.C.A. § 2305; 38 C.F.R. § 3.954.

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans 
Benefits Act of 1957.

In a precedent opinion, legally binding on VA and the Board, 
the General Counsel of VA held that the "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from the current eligibility requirements.  
VAOPGCPREC 9-03.  The General Counsel held that 38 U.S.C.A. § 
2305 preserves rights individuals had under laws in effect on 
December 31, 1957, based on their status as members of 
particular units or organizations that fell within the scope 
of the laws defining classes of individuals potentially 
eligible under Chapter 23 of Title 38.  The General Counsel 
stated specifically that veterans with wartime service prior 
to January 1, 1958, are not exempted by Section 2305 from the 
amendments to eligibility criteria for nonservice-connected 
burial and funeral allowance currently codified in 38 
U.S.C.A. § 2302(a) by the Omnibus Budget Reconciliation Act 
of 1981, Public Law No. 97-35, which eliminated wartime 
service as a basis of eligibility.

III.  Facts and Analysis

The veteran's Certificate of Death shows that he died at a 
private hospital in August 2004; that he was subsequently 
buried; and that his place of final disposition was Bagdad 
Cemetery, a privately owned local cemetery.  The record does 
not show, nor does the appellant contend, that the veteran 
died while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  It also does not show (nor 
does the appellant contend) that the veteran was in receipt 
of pension or compensation (or military retirement pay) at 
the time of his death, or that he had a pending claim for 
such benefits at the time of death.  Although he was a 
veteran of wartime service, his body was not held by a state 
or a political subdivision of a state due to lack of a next 
of kin and insufficient resources in his estate; rather, 
pursuant to arrangements made by his family, the place of 
final disposition was a privately owned local cemetery.  
Further, it is not shown that the veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.  Therefore, it is undisputed that the 
requirements for VA burial allowance under 38 C.F.R. § 3.1600 
or 38 C.F.R. § 3.1605 are not met.  

In sum, the critical facts (outlined above) are not in 
dispute, and the law is dispositive in this matter.  There 
record shows no legal basis for a grant of nonservice-
connected burial benefits, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


